Citation Nr: 9930255	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-18 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for a post-operative left eye 
disability.  

2.  Entitlement to a temporary total rating for 
post-operative bilateral cataract extraction residuals 
including bilateral aphakia under the provisions of 38 C.F.R. 
§ 4.30 (1999) based upon convalescence following outpatient 
surgery on June 6, 1997, June 26, 1997, and June 27, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from May 1960 to February 
1966.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) which, in pertinent 
part, established service connection for post-operative 
bilateral cataract extraction residuals including bilateral 
aphakia; assigned a 30 percent evaluation for that 
disability; and denied both compensation under the provisions 
of 38 U.S.C.A. § 1151 for a left eye disability and a 
temporary total rating for the veteran's service-connected 
bilateral eye disability under the provisions of 38 C.F.R. 
§ 4.30 (1997) based upon convalescence following outpatient 
surgery on June 6, 1997, June 26, 1997, and June 27, 1997.  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  

The national accredited representative may have submitted an 
informal claim of entitlement to an increased evaluation for 
the veteran's bilateral eye disability.  It appears that the 
RO has not had an opportunity to act upon the informal claim.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Board Member 
cannot have jurisdiction of the issue.  38 C.F.R. § 19.13 
(1999).  The United States Court of Appeals for Veterans 
Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  

Therefore, the issue of the veteran's entitlement to an 
increased evaluation is referred to the RO for action as may 
be appropriate.  Black v. Brown, 10 Vet. App. 279 (1997).  If 
the veteran wishes to appeal from the decision, he has an 
obligation to file a timely notice of disagreement and a 
timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (1999).  


FINDING OF FACT

1.  Service connection is in effect for post-operative 
bilateral cataract extraction residuals including bilateral 
aphakia.  

2.  The record does not contain a report rendered near the 
time of the veteran's outpatient releases following his June 
6, 1997, June 26, 1997, and June 27, 1997 surgeries which 
reflecting that the procedures would require at least one 
month's convalescence.  




CONCLUSIONS OF LAW

1.  Service connection for post-operative bilateral cataract 
extraction residuals including bilateral aphakia has been 
granted and no allegation of error of fact or law remains.  
38 U.S.C.A. § 7105(d)(5) (West 1991).

2.  The criteria for a temporary total rating for 
post-operative bilateral cataract extraction residuals 
including bilateral aphakia under the provisions of 38 C.F.R. 
§ 4.30 (1999) based upon convalescence following outpatient 
surgery on June 6, 1997, June 26, 1997, and June 27, 1997 
have not been met.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R.§ 4.30 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  38 U.S.C.A. § 1151

The veteran asserts on appeal that the record supports an 
award of compensation benefits under the provisions of 38 
U.S.C.A. § 1151 (West 1991).  He contends that he sustained 
permanent left eye disability as a result of a June 26, 1997 
left eye cataract surgery and a June 27, 1997 revision 
thereof performed at the New Orleans, Louisiana, VA Medical 
Center.  

The Board initially observes that 38 U.S.C.A. § 1151 has been 
recently amended.  The effective date of the amended statute 
is October 1, 1996.  In a precedent opinion dated December 
31, 1997, the Acting General Counsel of the VA concluded that 
the term "all claims for benefits under 38 U.S.C. § 1151, 
which governs benefits for persons disabled by treatment or 
vocational rehabilitation, filed before October 1, 1997, must 
be adjudicated under the provisions of section 1151 as they 
existed prior to that date."  VAOPGPREC 40-97 (Dec. 31, 
1997).  

As the veteran's claim for compensation benefits under 38 
U.S.C.A. § 1151 was filed in September 1997, the claim will 
be considered under 38 U.S.C.A. § 1151 (West 1991).  The 
statute provides, in pertinent part, that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, ... not the result 
of such veteran's own willful misconduct, 
and such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  

The RO has established service connection for post-operative 
bilateral cataract extraction residuals including bilateral 
aphakia.  The Board observes that an award of compensation 
under the provisions of 38 U.S.C.A. § 1151 for post-operative 
left eye disability would result in no additional benefits to 
the veteran as service connection is currently in effect for 
such a disability.  If the veteran believes that his 
service-connected disability merits an evaluation in excess 
of the current 30 percent, he or his accredited 
representative should pursue a claim for an increased 
evaluation with the RO.  In reviewing a similar factual 
scenario, the Court has held that:

Appellant has been in receipt of DIC 
benefits under 38 U.S.C. § 1318 since the 
time of the veteran's death and she 
received the maximum reimbursement 
permitted under 38 U.S.C. §§ 2302 and 
2302 for transportation, funeral, and 
burial expenses.  Since appellant has 
failed to demonstrate her actual or 
potential entitlement to any additional 
benefits were the veteran's death to be 
treated "as if" service connected under 
§ 1151, and the Court having found none, 
the Secretary did not commit legal error 
in declining to review appellant's claim 
and in refusing to render what would have 
been, in essence, an advisory opinion.  
Under the circumstances, the BVA lacked 
jurisdiction to entertain appellant's 
claim because it did not arise "under a 
law that affects the provision of 
benefits by the Secretary" to her.  38 
U.S.C. § 511.  Mintz v. Brown, 277, 283 
(1994).  

Accordingly, the veteran's claim is dismissed.  


II.  38 C.F.R.§ 4.30 (1999)

The veteran asserts that the record supports assignment of a 
temporary total rating for his post-operative bilateral 
cataract extraction residuals under the provisions of 38 
C.F.R.§ 4.30 (1999) based upon convalescence following 
outpatient surgery on June 6, 1997, June 26, 1997, and June 
27, 1997.  The provisions of 38 C.F.R.§ 4.30 (1999) direct, 
in pertinent part, that:  

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established by report at hospital 
discharge (regular discharge or release 
to non-bed care) or outpatient release 
that entitlement is warranted under 
paragraph (a) (1), (2) or (3) of this 
section effective the date of hospital 
admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 
months from the first day of the month 
following such hospital discharge or 
outpatient release.  The termination of 
these total ratings will not be subject 
to § 3.105(e) of this chapter.  Such 
total rating will be followed by 
appropriate schedular evaluations.  When 
the evidence is inadequate to assign a 
schedular evaluation, a physical 
examination will be scheduled and 
considered prior to the termination of a 
total rating under this section.  

(a)  Total ratings will be assigned under 
this section if treatment of a 
service-connected disability resulted in:  

(1)  Surgery necessitating at least one 
month of convalescence.  (Effective as to 
outpatient surgery March 1, 1989.) 

(2)  Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).  
(Effective as to outpatient surgery March 
1, 1989.).  

(3) Immobilization by cast, without 
surgery, of one major joint or more.  
(Effective as to outpatient treatment 
March 10, 1976.)  

VA clinical documentation dated in June 1997 indicates that 
the veteran underwent right eye cataract extraction 
outpatient surgery on June 6, 1997; left eye cataract 
extraction outpatient surgery on June 26, 1997; and an 
additional outpatient surgical procedure on June 27, 1997 to 
correct a dislocated left lens.  Treatment entries made on 
the day of the June 27, 1997 surgical procedure note that the 
veteran was discharged home as "ambulatory ad lib" and 
instructed not to perform any heavy lifting.  

VA eye clinic treatment records dated between July and 
September 1997 reflect ongoing treatment of the veteran.  The 
treating VA physicians did not indicate that the veteran 
needed to convalesce or to otherwise limit his physical 
activities.  

In his September 1997 claim for a temporary total rating, the 
veteran advanced that he was hospitalized at the New Orleans, 
Louisiana, VA Medical Center for cataract surgery "which 
required an extended period of convalescence and treatment."  

A September 1997 State of Louisiana Department of Veterans 
Affairs Medical Report of Examination or Treatment completed 
by a VA physician states that the veteran complained of 
reduced vision secondary to his surgical procedures.  The VA 
physician noted the veteran's June 6, June 26, and June 27, 
1997 surgical procedures.  Under the heading "Prognosis," 
the physician stated "good in the future (6 months??)."  On 
the reverse of the form, there is a heading "Restrictions" 
under which is written "no physical activity, no heavy 
lifting, no bending, and avoid dust."  

VA eye clinic treatment records dated between October 1997 
and January 1998 show that the veteran received ongoing 
treatment.  Treating VA physicians did not indicate that the 
veteran needed either a period of post-operative 
convalescence or to restrict his physical activities.  At an 
April 1998 VA examination for compensation purposes, the 
veteran presented "no complaints of long periods of 
incapacitation."  

In his November 1998 substantive appeal, the veteran 
requested "compensation at the 100% disability rating for 
the period of 1 July [19]97 through 31 December [19]97, due 
to complications from surgery on my left eye" performed on 
June 26 and June 27, 1997.  He advanced that: he was told by 
his treating VA physician at a June 30, 1997 appointment "to 
go home and do 'absolutely nothing' ... no bending, no lifting 
anything more than 5 pounds, no driving, no physical 
activity, and avoid all dust and overheating;" he was told 
at a July 2, 1997 appointment "to continue doing 
'nothing;'" he was again told at appointments on July 9, 
1997 and August 13, 1997 "to continue to do nothing;" and 
he was informed that he could resume normal activities at a 
January 12, 1998 appointment.  In a December 1998 written 
statement, the veteran advanced that a temporary total rating 
for the period between June 26, 1997 and January 14, 1998 
under the provisions of 38 C.F.R.§ 4.30 was warranted as he 
had been "unable to work due to the failed 
surgery/complications at [New Orleans, Louisiana, VA Medical 
Center] on my left eye."  In a February 1999 written 
statement, the veteran asserted that the September 1997 
medical report supported his claim.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The clinical 
documentation associated with the veteran's outpatient 
releases following his June 6, June 26, and June 27, 1997 
cataract surgeries does not establish that the procedures 
either necessitated at least one month of convalescence; 
resulted in severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or immobilization by cast, without 
surgery, of one major joint or more.  Indeed, the clinical 
record makes no reference to any need for convalescence or 
physical restrictions (other than to avoid heavy lifting 
noted on the admission order) associated with the veteran's 
June 1997 cataract surgeries.  The veteran advances that the 
September 1997 medical report establishes his need for 
post-operative convalescence.  While the medical report lists 
several physical restrictions, the Board observes that the 
document was drafted approximately three months after the 
veteran's surgeries.  Further, the physician did not 
specifically link the physical restrictions to the veteran's 
need to convalesce after his June 1997 cataract extractions.  

In reviewing a claim for benefits under the provisions of 38 
C.F.R.§ 4.30, the Court has directed that:  

Entitlement to a [temporary total 
disability rating for convalescence] must 
be "established by report at hospital 
discharge . . . or outpatient release."  
The preposition at means "on or close to 
the time . . . of."  WEBSTER'S NEW WORLD 
DICTIONARY 85 (3rd College ed. 1988).  
Therefore, the report must be temporally 
located near a discharge or release of 
the claimant.  Obviously, the report must 
establish at a minimum that the claimant 
underwent surgery that would necessitate 
a convalescence.  Convalescence is "the 
stage of recovery following an attack of 
disease, a surgical operation, or an 
injury."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 374 (28th ed. 1994).  The word 
recovery means "the act of regaining or 
returning toward a normal or healthy 
state."  WEBSTER'S MEDICAL DESK 
DICTIONARY 606 (1986).  ...  In sum, 
entitlement to a [temporary total 
disability rating for convalescence] 
requires that a report, rendered near the 
time of a hospital discharge or an 
outpatient release, indicate that a 
surgical procedure had been performed 
that would require at least one month for 
the veteran to return to a healthy state.  
It would be proper for a later medical 
opinion, issued close to the time of 
discharge or release, to explain how long 
a period of convalescence would have been 
needed.  If a person underwent open heart 
surgery, a subsequent medical opinion 
could certainly establish if one or more 
months of "convalescence" would be needed 
to recover.  Felden v. West, 11 Vet. App. 
427, 430 (1998).  

The September 1997 medical report is not "temporally located 
near a discharge or release of" the veteran.  The report 
does not establish that the veteran underwent surgery that 
would necessitate a period of convalescence.  Therefore, the 
Board concludes that the veteran's claim for a temporary 
total rating for post-operative bilateral cataract extraction 
residuals including bilateral aphakia under the provisions of 
38 C.F.R. § 4.30 (1999) lacks legal merit.  In reviewing a 
comparable factual scenario, the Court has held that where he 
law and not the evidence is dispositive of a veteran's claim, 
the claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's claim is denied.  


ORDER

The issue of the veteran's entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) for a 
post-operative left eye disability is dismissed.  A temporary 
total rating for post-operative bilateral cataract extraction 
residuals including bilateral aphakia under the provisions of 
38 C.F.R. § 4.30 (1999) based upon convalescence following 
outpatient surgery on June 6, 1997, June 26, 1997, and June 
27, 1997 is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

